376 F.2d 846
Ralph Michael LEPISCOPO, Appellant,v.UNITED STATES of America.
No. 16246.
United States Court of Appeals Third Circuit.
Submitted March 7, 1967.Decided April 14, 1967.

Ralph Michael Lepiscopo, pro se.
Johnathan Kohn, David M. Satz, Jr., U.S. Attys., Newark, N.J., for appellee.
OPINION OF THE COURT
Before McLAUGHLIN, HASTIE and FREEDMAN, Circuit Judges.
PER CURIAM.


1
Appellant was convicted in the New Jersey District of bank robbery and use of a dangerous weapon.  This Court affirmed the conviction, 343 F.2d 474 (1965) and certiorari was denied, 382 U.S. 864, 86 S.Ct. 129, 15 L.Ed.2d 102 (1965).  Appellant was represented by competent counsel throughout his trial and appeal.  As to this collateral 28 U.S.C. 2255 proceeding we must agree with the District Court that the petition and its supplement fail to set forth any sufficient ground for the relief sought.


2
The judgment of the District Court will be affirmed.